Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-5, 7, 10-12, 17 and 18 are objected to because of the following informalities:
Claim 1, line 4, “the amplifier” should correctly be “the class-D amplifier”. 
Claim 1, line 9, “the amplifier” should correctly be “the class-D amplifier”. 

Claim 3, line 2, “the amplifier” should correctly be “the class-D amplifier”. 

Claims 4, 5, 10 and 11, “each DC/DC converter” should correctly be “the at least one DC/DC converter”.

Claim 7, line 2, “the same” should be deleted or replaced with “a same”.

at least one DC/DC converter”.

Claim 12, lines 1 and 2, “the DC/DC converter” should correctly be “the at least one DC/DC converter”.

Claim 17, line 2, “the same” should be deleted or replaced with “a same”.

Claim 18, lines 1 and 2, “the DC/DC converter” should correctly be “the at least one DC/DC converter”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2-7, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delano et al. (20080019546), hereinafter called DELANO, in view of Deboy et al. (9,425,622), hereinafter called DEBOY.
Regarding claims 1, 14 and 20, DELANO discloses claimed invention except an amplifier having a gain which is lower or higher than a ratio of an output voltage level to a DC supply voltage level and a DC/DC converter whose steady-state operating point is zero output. DELANO (Figs. 7-10) discloses a portable electronic audio player comprising: a power source; and an audio amplifier comprising a high efficiency converter operated by the power source, wherein the audio amplifier is configured to: receive an analog voice signal: and provide an amplified audio signal (see claim 1 and 22). However, gain based on ratio of output voltage level to the input signal is merely a matter of design option in light of DELANO (a gain from a + input terminal of an op-amp (AL) to an output of the op-amp (AL) is (R3/(R3+R4))*(1+R4/R3), which is equal to 1 (see para. [0036]; and Figure 7). Regarding the DC/DC converter having zero output would be easily derived from DEBOY (when individual converter units (2) transit from a standby mode (902) to a normal made (901), output currents of the individual converter units (2) are zero (see column 27, lines 50-55).
Regarding claims 2 and 15, wherein the input signal is an audio signal.
Regarding claim 3, wherein DELANO (Fig. 6) discloses a feedback network reduces errors across a load channel which result from finite output impedance, non-linearities, and noise of a high efficiency converter in an electronic system (60) (see paragraph [0034]; and Figure 6).
1-4) of converter (4) may be implemented as MOSFETs, see Fig. 7).
	Regarding claims 6 and 16, the additional features would be easily derived from the DELANO (an amplifier system comprises a high efficiency converter, see claim 1 and Figure 7). 
	Regarding claims 7 and 17, the additional features would be easily derived from the DELANO (an amplifier system farther comprises a second high efficiency converter, see  claim 13 and Figure 10).
	Regarding claims 13 and 19, the additional features would be easily derived from the DEBOY (in the standby made (902) the individual converter units (2) are deactivated so that the output currents of the individual converter units (2) are zero (see column 27, lines 50-55).
 
Allowable Subject Matter
Claims 8-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art does not teach the output voltage level is a differential output voltage measured across output terminals of the two DC/DC converters.  

Regarding claim 10, the prior art does not teach each DC/DC converter is independently controlled and driven based on an individual duty ratio corresponding to the DC/DC converter.  
Regarding claim 11, the prior art does not teach a Class-D modulator configured to, for each DC/DC converter, limit an individual duty ratio corresponding to the DC/DC converter.  
Regarding claims 12 and 18, the prior art does not teach the DC/DC converter is driven based on a duty ratio D, and a conversation ratio of the DC/DC converter is (1-2D)/(1-D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843